            Case 2:19-cv-01898-WBS-KJN Document 29 Filed 10/02/20 Page 1 of 2



     ADANTE POINTER, ESQ., SBN 236229
1
     PATRICK BUELNA, ESQ., SBN 317043
2    POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
3    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
4
     Tel: 510-929-5400
5    Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
6

7
     Attorneys for Plaintiffs

8
                                       UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   ADRIAN BURRELL, an individual                  Case No.: 2:19-cv-01898-WBS-KJN

12               Plaintiff,                         NOTICE OF APPEARANCE
13
     v.
14
     CITY OF VALLEJO, et al.
15

16
                 Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                    i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
            Case 2:19-cv-01898-WBS-KJN Document 29 Filed 10/02/20 Page 2 of 2



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2

3            I, Patrick M. Buelna, from Pointer & Buelna, LLP – Lawyers for the People, hereby enter my
4    appearance as counsel for Plaintiff(s) in this matter. I am a member of the State Bar of California and
5    am admitted to practice in the Northern, Eastern and Central Districts of California. My address and
6    telephone number are as follows:
7
             Patrick Buelna
8
             Pointer & Buelna, LLP
9            Lawyers for the People
             1901 Harrison St., Ste. 1140,
10           Oakland, CA 94612
             Tel: (510) 929 – 5400
11
             Email: PBuelna@LawyersFTP.com
12

13           Please serve said counsel with all pleadings and notices in this action.

14
     Date: October 2, 2020                         Respectfully submitted,
15

16
                                                   POINTER & BUELNA, LLP
17
                                                   LAWYERS FOR THE PEOPLE
18

19                                                 /s/ Patrick Buelna
                                                   PATRICK M. BUELNA
20                                                 COUNSEL FOR PLAINTIFF(S)
21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                       ii
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
